Citation Nr: 1450055	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  The Veteran also served in the Army National Guard which included periods of active duty for training (ACDUTRA) and periods of inactive duty for training. (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for diabetes mellitus type 2.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in April 2014.  A transcript of his testimony is associated with the claims file.  

In August 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type 2 on the basis of direct service incurrence.  The Veteran does not assert that his diabetes was incurred during his period of active duty from November 1982 to November 1985; but, rather, he maintains that he was first diagnosed with diabetes mellitus, type 2 during a period of active duty or ACDUTRA between April 2007 and June 2007.

The Veteran's service records show that he was diagnosed with diabetes mellitus, type 2 in April 2007; however, his Army National Guard Retirement Points History Statement, from January 9, 2007 to June 7, 2007 shows that the Veteran was classified as an Army National Guard Unit Member signifying only INACDUTRA during the time period in question.  The Points History Statement shows that the Veteran had 14 days of inactive training and 32 active duty points.  

In the May 2012 Statement of the Case, the RO explained that the Veteran would need a line of duty determination to show that his diabetes mellitus type 2 was incurred in active duty, or ACDUTRA.  

At his RO hearing in April 2014, the Veteran testified that he performed duty in the National Guard other than normal weekend drills.  The Veteran testified that there was a period in the National Guard when he was termed an ADSW (Active Duty Special Work).  He was training to be a supply sergeant during that time frame, and testified that he was working full time six days per week for a six to eight month period.  The Decision Review Officer (DRO) conducting the hearing explained to the Veteran that his duty status was not considered active duty status at the time of his April 2007 diagnosis.  The Veteran disagreed, arguing that he was a Title 10 military member, which would classify him as being in active duty status.  The DRO indicated that the Veteran would have to obtain a line of duty determination to show that he was diagnosed with diabetes during a period of ACDUTRA or active duty.  

At the Veteran's August 2014 Board hearing, the Veteran testified that he had been attempting to obtain additional service records, including a line of duty determination that he claims he received.  The Veteran also testified that the unit he was deployed with was not his normal unit.  He explained that he was attached to another unit, the 1st of the 43rd Field Artillery Unit, and believes that unit has dissolved.  His normal Unit was 118 Cav.  

In essence, the Veteran asserts that the record is incomplete, and that additional service records exist that would show a line of duty determination regarding the onset of his diabetes.  It does not appear that the RO has attempted to obtain additional service records on behalf of the Veteran.  

A remand is therefore required to obtain service personnel records and any additional STRs, if they exist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding STRs; and, obtain the Veteran's service personnel records (including National Guard service) from 2007, to include requesting any documentation, such as temporary duty orders and line of duty determinations that indicate the Veteran's duty status between January 2007 and June 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



